Citation Nr: 0840475	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had verified active service from May 1967 to 
March 1974, and from July 1977 to November 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In September 2006 the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  This case was 
previously before the Board in January 2008.

A February 2004 RO decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for progressive 
neurologic disability.  Following receipt of a notice of 
disagreement, a statement of the case as to that matter was 
issued in June 2004.  However, in a written statement 
received in August 2004, the veteran's representative 
withdrew the issue from appellate consideration.  Statements 
on appeal appear to again raise the issue, including 
assertion that it is inextricably intertwined with the issue 
on appeal adjudicated on the merits in the decision below.  
See statement of the case issued on August 23, 2006.  
Inasmuch as the decision below grants entitlement to special 
monthly compensation on the basis of the need for regular aid 
and attendance, the Board finds that such adjudication is not 
dependent on, or inextricably intertwined with, the claim for 
compensation for neurologic disability.  Further, the Board 
finds that such issue has not been developed for appellate 
consideration at this time.  (In this regard, the Board notes 
that a substantive appeal may not be submitted to the Board, 
but must be submitted to the RO, the agency of original 
jurisdiction.)  As such, it is referred to the RO for 
appropriate action.




FINDING OF FACT

The competent medical evidence of record establishes that the 
veteran requires the regular assistance of another to perform 
activities of daily living due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
based on the need for regular aid and attendance have been 
met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002), 38 C.F.R. §§ 
3.350, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

The Board observes that at an April 2008 VA psychiatric 
examination, the veteran stated that he had recently been 
hospitalized at a non-VA hospital for an unintentional drug 
overdose; these records are not associated with the claims 
file.  In light, however, of the favorable decision herein 
granting special monthly compensation based on the need for 
regular aid and attendance, there is no prejudice to the 
veteran by the Board proceeding with the issue of entitlement 
to special monthly compensation based on the need for regular 
aid and attendance at this time without further discussion or 
development with regard to VA's duties to notify and assist 
under the provisions of the VCAA.

Special monthly compensation is payable if as the result of 
service-connected disability, the veteran has an anatomical 
loss or loss of use of both feet, or of one hand and one 
foot; has blindness in both eyes with visual acuity of 5/200 
or less; is permanently bedridden; or is so helpless as to be 
in need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  There is no 
evidence or claim of any service-connected anatomical loss or 
loss of use of any extremity, or of blindness or visual 
acuity of 5/200, to warrant further consideration of these 
conditions.  While the April 2004 VA aid and attendance 
examiner noted that the veteran required a wheelchair for 
ambulation, the examiner essentially linked the veteran's 
lower extremity weakness to the veteran's nonservice-
connected neurological condition. 

Special monthly compensation is also payable to a veteran who 
is, as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).

Relevant factors for consideration as to the need for aid and 
attendance are the inability of the claimant to dress or 
undress himself /herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

The Board observes that the veteran is currently in receipt 
of increased compensation benefits under 38 U.S.C.A. § 
1114(s) as the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability independently ratable at 60 
percent or more.

The veteran has established service connection for bipolar 
affective disorder, rated 100 percent disabling; left knee 
arthroplasty, rated as 60 percent disabling; lumbar disc 
disease with arthritic changes, rated as 40 percent 
disabling; and duodenal ulcer, rated as 10 percent disabling.  
These disabilities were rated as 100 percent disabling, 
effective June 1, 2000.

A review of the claims file (including a January 2003 VA 
interdisciplinary care plan note) reveals that the veteran 
takes (or has taken) such medications as citalopram, 
risperadone, carbamzepine, diazepam, and morphine for his 
service-connected disabilities.

The evidence, as discussed below, indicates that the veteran 
has a factual need for aid and attendance under the criteria 
of 38 C.F.R. § 3.352(a) in that the veteran requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers inherent in his daily environment.  In particular, 
the veteran faces a danger to himself due to his vast 
medicine regimen.  This medicine regime poses a danger to the 
veteran, both in the effects of the medicines themselves, and 
in the administration of the drugs as well.

At the September 2006 Board hearing (Hearing transcript 
(Tr.), at page 23), the veteran's wife testified, in 
pertinent part, as follows:

[The veteran takes], by the way, takes 
over 30 pills a day.  Over 30 pills and 
he takes morphine, which you can't get 
any stronger, right? And he still will 
tell the doctor I'm at a level 7 pain 
with all of the morphine he takes every 
day, plus all the other pain killers and 
stuff.  I mean it's really pathetic.  You 
know the nurse comes to the house and 
fills his prescription for four weeks at 
a time.  His prescription box is this 
big, right?  And there are over 30 or 40 
pills a day this man takes.  And you know 
just to look at the prescription alone 
and they can't believe the amount of 
medication this man takes.

As for the effects of the medications themselves, during a 
February 2003 routine home visit, a VA nurse noted the 
following:

[The veteran] was quite groggy during my 
visit.  [The veteran] was talking with me 
[and] then would start mumbling and dose 
off to sleep while sitting at the table.  
I asked why he was so tired, he stated 
that his son had suggested he take his 40 
mg of diazepam this morning (normally 
takes it at night) for his sciatic pain.  
In addition he had his morning 30 mg 
morphine SR, his 60 mg morphine IR and 4-
500 mg Tylenol.

The nurse prepared medications for the next six weeks and 
informed the veteran that he had taken excessive medications.  
The VA nurse also essentially confirmed that the veteran's 
narcotics remained in a lock box and were "hidden" in a 
place unknown to the veteran.

At an April 2008 VA psychiatric examination, the examiner 
noted, in the mental status examination portion of the 
report, in pertinent part, the following:

Of significant note is that the [veteran] 
became increasingly sedated as the 
appointment went on.  A few times, he 
closed his eyes and lowered his head 
stopping mid-sentence.  He would restart 
the sentence in about ten or fifteen 
seconds after reopening his eyes.  ....  He 
did display difficulties with orientation 
stating the wrong day of the week and 
also was confused as to his appointment 
times both today and tomorrow.

The examiner noted that he was uncertain of the etiology of 
the veteran's sedation or the etiology of his "word-
finding" difficulties.

While the April 2008 VA examiner did not specifically 
attribute the veteran's sedation or confusion to the 
medications used to treat the veteran's service-connected 
disabilities, the Board finds that the examiner's use of the 
word "sedation" to be of paramount interest.  When read 
together, it appears that at least two different VA health 
care professionals have indicated that the medications used 
to treat the veteran's service-connected disabilities appear 
to be capable of rendering the veteran dozy or essentially 
asleep on a moment's notice, and to create some problems with 
orientation.  In short, the over-all impact of the 
medications taken to treat the veteran's service-connected 
disabilities appears to add to a situation creating a hazard 
or danger inherent in the veteran's daily environment.

The Board also believes the evidence in the claims file 
reveals that the veteran's service-connected psychiatric 
disability appears to impair, at least to some degree, the 
veteran's ability to properly take his medications.  The 
Board observes that the April 2008 VA psychiatric examiner 
noted, like other examiner before him, that the veteran was 
most likely not capable of managing his benefits payments due 
to his psychiatric disability.  Some of the veteran's 
medications must be kept under lock and key, and at his April 
2008 VA psychiatric examination, the following was noted:

[The veteran] states that he was recently 
hospitalized at a non-VA hospital for an 
unintentional drug overdose.  He states 
this occurred last week.  He blames it on 
his medications being changed and 
becoming confused because of different 
colors of his medications.

Read as a whole, the Board finds that the medications used to 
treat the veteran's service-connected disabilities, and the 
resulting mental impairment, create a hazard for the veteran 
in his daily life.  The Board notes that the veteran is to be 
afforded every reasonable doubt.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  In this case, the Board has resolved all 
reasonable doubt in the veteran's favor.  Accordingly, the 
Board finds that entitlement to special monthly compensation 
based on the need for regular aid and attendance is 
warranted.


ORDER

Entitlement to special monthly compensation based on need for 
aid and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


